Citation Nr: 1101813	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  01-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973, 
from July 1975 to July 1979, and from January 1981 to March 1982.  
The Veteran also contends that he served on active duty from 
March 1970 to July 1979 and from January 1981 to March 1982 and 
on reserves from 1988 to 1998.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2005 the Board remanded the claim for further development.  
In a September 2009 remand, the Board again remanded the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's September 2009 remand noted that the Appeals 
Management Center (AMC) had failed to complete the development 
requested by the May 2005 remand. 

The September 2009 remand directed that the AMC obtain the 
Veteran's available service medical records and service 
department records for his active duty period from March 1973 to 
July 1975 and reserve duty period from 1988 to 1998 through 
official channels.  Then, if additional records were obtained 
"and associated with the claim file (italics added)" (September 
2009 Board remand at page 5) the AMC was to request an addendum 
medical opinion from the VA psychologist who conducted a December 
2004 VA examination.  

The AMC located and printed out the requested records (again, 
service medical records and service department records for the 
Veteran's active duty period from March 1973 to July 1975 and 
reserve duty period from 1988 to 1998 ) in February 2010.  
However, in a requested March 2010 addendum medical opinion, the 
VA examiner who had conducted the December 2004 VA examination 
wrote that she was unable to find any new information in the 
Veteran's claims file.  She referred to a March 2009 VA 
memorandum in the claims file that documented attempts to obtain 
additional federal treatment records and concluded that they were 
unavailable for review.  She stated that due to the apparent lack 
of new evidence or documentation, her opinion from the Veteran's 
October 2005 VA examination (that she also conducted) remained 
unchanged.  

The Board observes that the February 2010 copies of the requested 
records are located in a subsequent volume of the claims file 
than the March 2010 VA addendum medical opinion.  Thus, it 
appears that the AMC failed to place the February 2010 copies 
into the claims file until after the VA examiner reviewed the 
claims file in March 2010.  

As a result, the VA examiner was not able to review the 
additional records, as requested by the Board's September 2009 
remand.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  Thus, in the present case additional development must be 
conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request an addendum medical opinion 
from the VA psychologist who conducted the 
December 2004 VA examination.  If she is 
not available, request an addendum medical 
opinion from another examiner.

The VA examiner should note whether the 
claims folder, including service 
department and service medical records for 
the active duty period from March 1973 to 
July 1975 and for the reserve period from 
1988 to 1998, was reviewed.  The examiner 
should provide an opinion as to whether 
the probability is greater than, equal to, 
or less than 50 percent that an acquired 
psychiatric disorder resulted from seeing 
members of the Veteran's unit killed in 
combat in Vietnam, the accidental carbon 
monoxide death of close service friend 
Gary D. Johnson in Germany in 1971, or any 
other event during active service from 
March 1970 to July 1979, active service 
from January 1981 to March 1982, or 
reserve duty from 1988 to 1998.

If the examiner is unable to address the 
questions posed without examination of the 
Veteran, such examination should be 
scheduled.

Any opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.

2.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder should be readjudicated based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


